Citation Nr: 0532404	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine arthritis. 

2.   Whether the December 11, 1992, rating decision that did 
not assign separate evaluations for headache and neck 
symptomatology constituted clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
December 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from an August 2003 Board 
decision that granted an initial evaluation of 20 percent for 
cervical spine arthritis, and found there was no CUE in the 
December 1992 rating decision.  In April 2005, the Court 
vacated the August 2003 Board decision and remanded the case 
to the Board for readjudication and the issuance of a new 
decision.  In November 2005, the Board received additional 
argument from the appellant's attorney. 


FINDINGS OF FACT

1.  The veteran was notified in January 1993 of a December 
11, 1992, RO rating decision that granted service connection 
and a 10 percent rating for a disability rated as residuals 
of head and neck injury with post-concussion headache and 
blurred vision; he did not appeal the determination. 

2.  The December 11, 1992, RO decision that assigned a single 
evaluation for residuals of head and neck injury with post-
concussion headache and blurred vision represented a valid 
exercise of rating judgment was adequately supported by the 
evidence then of record and the applicable law and 
regulations, it was not undebatably erroneous.

3.  On a facts found basis, the cervical spine disability is 
objectively manifested by demonstrably painful and limited 
motion due to arthritis with forward flexion and extension 
not less than 30 degrees and rotation 40 degrees bilateral, 
and additional functional impairment being reported with 
increased use in bending and lifting activities.

CONCLUSIONS OF LAW

1.   The December 11, 1992, rating decision that did not 
assign separate evaluations for headache and neck 
symptomatology did not constitute CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).

2.   The criteria for an initial evaluation in excess of 20 
percent for a disability of the cervical spine have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Regarding the initial rating for the cervical spine 
arthritis, in such circumstances, under 38 U.S.C.A. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by a grant of the benefits sought or 
withdrawal of the notice of disagreement.  The VA General 
Counsel held recently that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, such as the 
initial evaluation.  VAOPGCPREC 8-03.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in June 2003, after the decision on the 
claim.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini was not met as contemplated in the VA 
General Counsel precedent, but to decide the appeal would not 
be prejudicial to the claimant.  The timing of the notice 
does not alone establish any prejudice to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, the 
veteran was given ample opportunity to provide additional 
evdience and effectively participate in the development of 
the claim.  The development viewed in its entirety indicates 
VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  

For example, the initial rating determination for arthritis 
of the cervical spine was in August 2002.  The veteran was 
issued development assistance through the August 2002 rating 
decision, and the February 2003 statement of the case.  The 
RO sent him a VCAA notice letter in June 2003.  Relevant VA 
treatment records were obtained and the RO completed several 
VA examinations in connection with the claim that contained 
information adequate for rating purposes.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

When considering the notification letters, the rating 
decisions on appeal and the statements of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations and the RO 
obtained relevant treatment records.  Thus the Board finds 
the development is adequate when read in its entirety and 
that it satisfied the obligations established in the VCAA.  
In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the initial rating claim.  

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision in December 1992, VA has no further duty 
to notify the appellant of the evidence required to 
substantiate his aspect of the appeal or to assist him in 
developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  VA's duty to 
assist the veteran has been satisfied and the Board will turn 
to a discussion of the issues on the merits.

CUE

In summary, the argument for CUE in the December 11, 1992, 
rating decision is that the veteran had cervical spine 
paravertebral muscle tenderness that should have been 
separately rated from his headaches.  It urges that such a 
rating was mandated in sections 4.14, 4.10, and the separate 
evaluation criteria for the spine and headaches that appear 
in the rating schedule.  The argument continues that rating 
the disability under Diagnostic Code 8045-9304 for brain 
injury did not accurately reflect the disability, as it did 
not account for any of the appellant's neck symptomatology.  
In essence, it is asserted that the rating scheme then in 
effect had ample alternative ratings for the spine, even if 
the record did not compel a compensable evaluation.  Indeed, 
in the recently submitted argument to the Board the veteran's 
counsel expressly stated that the CUE argument does not 
assert the desired rating would have produced a higher 
individual or combined rating, but that assigning separate 
ratings was in and of itself a different result.  

The rating board that issued the December 11, 1992, rating 
decision considered the veteran's service medical records and 
September 1992 VA neurology and spine examinations.  This 
record showed the veteran was examined after a motor vehicle 
accident in October 1991 and found to have a normal range of 
motion, but with spasms and catching.  The VA examiner of the 
spine in September 1992 had the history of injury but there 
were no symptoms related to the cervical spine.  A neurology 
examiner noted the October 1991 motor vehicle accident caused 
the veteran to strike his head on the windshield and loose 
consciousness for several minutes, but there was no skull 
fracture, and no brain or skull surgery.  It was also 
reported that an X-ray of the cervical spine taken during 
service was normal, as was a computed tomography scan of the 
brain. The veteran did have daily occipital headaches that 
were accompanied by light-headedness without nausea or 
vomiting.  He experienced blurred vision, but there were no 
blackouts or seizures.  He also reported that there was 
stiffness and limited motion in his neck and that the neck 
pain did not radiate. 

The examiner reported there was no limitation of movement of 
the cervical spine on flexion or turning of the head to the 
left or right. The range of motion on extension was zero to 
35 degrees.  All movements of the cervical spine appeared to 
be done rather stiffly, according to the examiner. There was 
tenderness on palpation of the cervical paravertebral muscles 
and adjacent shoulders.  The following diagnosis was given in 
this examination report:  "Residual of a head and neck injury 
with post-concussion headaches, residual whiplash injury to 
the neck, which causes the headaches to become worse".  

The December 11, 1992, rating decision referred to the 
pertinent service medical records and the findings of the 
September 1992 VA examinations.  The rating board granted 
service connection for the residuals of a head and neck 
injury with post-concussion headaches and blurred vision and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, 
Code 8045 (1992), for brain disease due to trauma, which 
incorporates 38 C.F.R. §  4.132, Code 9304 (1992), dementia 
due to brain trauma.  The veteran received notice of the 
decision in January 1993 and he did not appeal the initial 
rating determination.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), Fugo v. Brown, 6 
Vet. App. 40, 44-5 (1993).

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
314.  Evidence that was not of record at the time of the 
decision, such as recent hearing testimony, cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).  In summary, CUE is undebatable error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  In essence, there must be only one 
permissible interpretation of the record. 

The rationale for the December 1992 rating had ample support 
in the record.  The VA examination of the spine did not refer 
to an appreciable disability of the cervical spine and the 
neurology examiner's report noted the post-concussion 
headache as the disabling manifestation.  The neurology 
examiner noted there was no limitation of movement and the 
spine examiner did not receive any complaint referable to the 
cervical spine.  Thus, the Board finds that a plausible 
reading of the record reviewed in December 1992 did not 
provide undebatable evidence that warranted a separate 
evaluation for the cervical spine, noncompensable or higher.  
CUE requires a high standard of proof and the record did not 
compel a favorable determination without establishing the 
existence of an independently ratable cervical spine 
disability.  Obviously the diagnosis the neurology examiner 
provided is not a model of clarity, but section 4.2 placed 
the burden of reconciliation upon the rating specialist and 
the rating scheme relied on did reflect the predominant 
disability of headaches from a head injury.  See section 
4.10. 

The argument for CUE does not mention that 38 C.F.R. § 4.27 
(1992) instructed rating boards to select code numbers 
representing the residual condition on the basis of which the 
rating is determined. In this way, the exact source of each 
rating can be easily identified. In the citation of 
disabilities on rating sheets, the diagnostic terminology 
will be that of the medical examiner, with no attempt to 
translate the terms into schedule nomenclature.  Furthermore, 
as noted above, section 4.2 instructs rating specialists to 
interpret examination reports in light of the recorded 
history, which in this case included no reference to any 
cervical spine disorder in the service medical record, 
including radiology evaluation, to accurately reflect the 
elements of the disability in the rating.  In addition, the 
rating was to be coordinated with impairment of function, so 
the examiner's diagnosis of postconcussion headache 
reasonably supported the use of Diagnostic Code 8045-9304 and 
no other rating scheme.     

Therefore, the Board is unable to conclude that the record 
was undebatable on this point when the RO reviewed it in 
December 1992.  Further, the Board must emphasize that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  In essence, the thrust of the argument 
has been directed to matters of interpretation of facts or 
regulations or weighing evidence which cannot rise of the 
level of CUE.  The pertinent determination is whether the 
evidence compelled a separate evaluation for the cervical 
spine, even if the rating was only 0 percent, and it clearly 
did not.  See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); 
Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also Baldwin 
v. West, 13 Vet. App. 1 (1999).  It is arguable that the test 
of a manifestly different outcome is not met even with the 
separate rating desired since the appellant does not insist 
that he should have received a compensable evaluation.

Clearly, the applicable law and regulations extant at the 
time of the December 1992 RO decision were correctly applied 
and it has not otherwise been shown.  The facts as they were 
known at the time were correct and it has not been shown 
otherwise.  The RO considered all pertinent documentary 
evidence and it does not appear that a relevant document was 
overlooked, or that such evidence was brought to the RO's 
attention, but not obtained.  

It is not undebatable that the examinations either did not 
support the diagnosis or did not contain sufficient detail so 
as to require clarification.  38 C.F.R. § 4.2.  In summary, 
it is not CUE to read the September 1992 neurology 
examination as containing a single diagnosis and the rating 
board had support in the regulations to assign the rating 
reflecting the diagnosis of post-concussion headache.  38 
C.F.R. §§ 4.2, 4.21, 4.27 (1992).  Since there was no clearly 
articulated diagnosis of a current cervical spine disability, 
including any muscle group disability, or demonstrable 
residuals, the RO was not compelled to assign a separate 
rating.  There must be independent medical evidence to 
support the diagnosis before it could be the basis for an 
alternative rating scheme for the spine.  See for example 
Butts v. Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the 
Board had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code). 
Therefore, the Board must find that the rating decision of 
December 11, 1992, was in accord with acceptable rating 
judgment. 

In summary, the record lacks evidence of error in the 
interpretation of evidence or the application of applicable 
regulations, such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  The argument for CUE parses 
various medical findings and is essentially grounded in 
factual interpretation, one that clearly supported the rating 
board's application of the rating schedule. Disagreement with 
the way the evidence was evaluated or regulations interpreted 
is not a plausibly based claim of CUE, and here the 
regulations give the rating specialist latitude in 
interpreting examination reports and coordinating the rating 
with the impairment of function.   The Board finds that the 
criteria for CUE existing in the prior final RO decision of 
December 11, 1992, have not been met.  
 

Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.
Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;
(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

In addition, Diagnostic Code 5003 and 5010 are to be read in 
conjunction with 38 C.F.R. § 4.59, and 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by x-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.   Diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  However, such consideration does not compel a higher 
rating.

The appellant argues that the veteran should receive an 
initial 30 percent evaluation for the cervical spine 
disability on account of the flare-ups he reported, the 
persistently reported pain throughout the ranges of motion, 
and functional limitation.  The Board observes initially that 
the argument to the Court and recently to the Board 
intertwines manifestations for the separately rated 
dorsolumbar spine disability in an effort to support a higher 
evaluation for the cervical spine.  The use of such 
manifestations would require the Board to engage in 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  
Furthermore, it is not argued that the record is inadequate 
for an informed initial evaluation.  Although the veteran's 
cervical spine was rated under criteria in effect prior to 
September 26, 2003, the appellant's attorney referred to the 
recently published changes in argument for a higher rating.  
However, where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  See generally 38 U.S.C.A. § 5110(g) 
(West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  
See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 
7-2003. 

The veteran's attorney has referred to the revised criteria 
in recent argument top the Board but there is no argument 
that the veteran's disability worsened or the purpose for the 
recitation of current regulations.  Under the rating scheme 
applicable to the record under review, a 30 percent 
evaluation was provided for severe limitation of motion of 
the cervical spine and a 40 percent evaluation was provided 
for unfavorable ankylosis of the cervical segment.  See 
38 C.F.R. § 4.71a; Diagnostic Codes 5286, 5290 (2002).  There 
was no standardized range of motion for the cervical spine 
included in this version of the rating schedule.  38 C.F.R. 
§ 4.71 (2002).  The current version of the regulations 
provide for VA compensation purposes that, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  
     
The February 2000 pain clinic assessment noted complaints 
were referable to all segments of the spine, although the 
lower back symptoms appeared to predominate.  Although the 
veteran reported 8 to 10 flare-ups a day with sudden movement 
or standing this was not reported as specific to the cervical 
spine or that the cervical spine was predominate in any 
flare-up he experienced.  Furthermore, the veteran stated he 
was employed full time.  The other contemporaneous reports 
showed complaints were directed to the lumbar spine 
manifestations which also suggest that the lower spine 
disability was predominating and it is reasonable to view the 
lumbar spine manifestations as predominating in any flare-up.  

Furthermore, although the April 2000 VA examination showed 
the veteran complained of fatiguability and stiffness in the 
neck, he could do normal daily activity and was able to 
function at work.  The cervical spine was sore and tender and 
had rotation 40 degrees bilateral, and flexion and extension 
each 30 degrees with pain.  Neurologically he was essentially 
unremarkable.  On reexamination in January 2001, he reported 
that his neck hurt constantly, with turning the neck being 
especially painful.  The examiner reported the veteran's neck 
movements were full, but that extension caused discomfort. 
The impression was chronic neck pain, without radiculopathy 
or myelopathy.  The objective findings did appear to coincide 
with the difficulty the veteran reported with pain on motion.   

Thus, based upon the functional impairment, which included 
demonstrable limitation of motion, albeit not consistent in 
all planes, there is simply no basis to compel a higher 
initial evaluation without any observation from an examiner 
that the veteran had severe limitation of motion or inferring 
the equivalent additional functional impairment to the 
cervical spine during flare-ups.  Such a finding would seem 
inconsistent with his reported ability to function at work 
and perform daily activities.  Although consideration may be 
given to an additional evaluation for increased limitation of 
motion during flare-ups the legal precedent cited above does 
not compel a higher evaluation.  Furthermore it would be 
speculative to conclude that the additional impairment from 
the cervical spine would equate to severe limitation of 
motion.  DeLuca and Johnston, supra.    

On the VA examination of the spine in May 2001, again it was 
reported he was able to work and function on the job and do 
normal daily activity.  He indicated that his neck symptoms 
were aggravated by factors such as certain positions, weather 
changes, bending, and lifting.  The examiner reported 
generalized tenderness and soreness over the cervical spine.  
The veteran could rotate 40 degrees to the right and left 
with pain and he could also flex and extend his neck 30 
degrees with pain at the extremes.  No neurologic 
abnormalities were noted.  An X-ray was interpreted as 
showing minimal degenerative arthritic changes of the 
cervical spine.  Again, pain was at the extremes of motion in 
flexion and extension and he demonstrated nearly full motion 
otherwise, according to the normal range VA now recognizes by 
regulation which the veteran's attorney has cited.    

VA treatment records included a May 2002 medical opinion from 
an orthopedist noting that he did not find any neurologic 
deficits and that the veteran had continued stiffness, muscle 
soreness, and limited motion in the neck, which supported a 
cervical sprain and strain.  However, there was no range of 
motion reported for reference.   

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).  As noted 
previously, although the veteran has complaints of persistent 
pain, the objective functional impairment of the cervical 
spine seems inconsistent with his subjective complaints in 
view of the range of motion and pain being noted on extremes 
of motion.  Furthermore, he is able to function at work and 
in daily activities according to the examination reports 
which is additional evidence of a disability that would not 
be characterized as severe.  In addition, the record in early 
2000 which the attorney cites to as evidence of significant 
flare-ups did not mention the cervical spine as the primary 
or predominant segment being affected.  Thus, the Board finds 
that this evidence viewed objectively does not equate to 
greater disability than contemplated in the moderate 
limitation of motion in the former rating scheme, even with 
consideration to additional limitation of motion during 
flare-ups.  The attorney's argument that a higher evaluation 
must be given due to the reported pain on motion and pain 
during flare-ups misstates the legal precedent being relied 
on.

Although the veteran submitted a range of motion guide which 
he stated was obtained from VA, the Board is bound by law and 
regulations, and the rating schedule did not contain a range 
of motion of the cervical spine until the recently published 
changes late in 2003.  The veteran's attorney conflates 
manifestations from other segments of the spine which are 
separately rated to establish the cervical spine rating.  As 
previously noted, the Board is unable to do so in light of 
the regulatory prohibition against pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993); 38 C.F.R. § 4.14.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), although the veteran's attorney does 
not argue for its application.  However, there is no 
indication that the condition of the cervical spine has 
required frequent hospitalization, or that that it markedly 
interfered with employment so as to render impractical the 
application of the regular schedular standards.  The veteran 
reported working and he reportedly was able to function in 
the workplace.  The percentage evaluations recognize a 
substantial impairment of the cervical spine.  Accordingly, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

The December 11, 1992, rating decision, wherein the RO did 
not assign separate evaluations for headache and neck 
symptomatology, not having constituted CUE, the appeal is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for cervical spine arthritis is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


